
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.13



RESOLUTIONS OF
THE HUMAN RESOURCES AND COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS OF
BANK OF HAWAII CORPORATION


RE:ADOPTION OF AMENDMENT NO. 2007-1 TO THE BANK OF HAWAII CORPORATION 2004 STOCK
AND INCENTIVE COMPENSATION PLAN

        WHEREAS, Bank of Hawaii Corporation ("BOHC") maintains the Bank of
Hawaii Corporation 2004 Stock and Incentive Compensation Plan ("Plan");

        WHEREAS, BOHC desires to amend the Plan for compliance with Section 409A
of the Internal Revenue Code of 1986, as amended, which imposes strict new rules
on deferred compensation plans; and

        WHEREAS, under Article 16 of the Plan, the Human Resources and
Compensation Committee of the Board of Directors of Bank of Hawaii Corporation
("Committee") is authorized to amend the Plan.

        NOW, THEREFORE, BE IT RESOLVED THAT:

        1.     Amendment No. 2007-1 to the Plan is hereby adopted in the form
attached hereto, effective as of January 1, 2008.

        2.     The appropriate officers of BOHC are hereby authorized and
directed to execute Amendment No. 2007-1 on behalf of BOHC and the Committee and
to take any and all other actions they determine to be necessary or appropriate
to accomplish the intent of these resolutions.

--------------------------------------------------------------------------------

        I, Cindy Wyrick, hereby certify that I am the duly appointed and acting
Secretary of Bank of Hawaii Corporation, that the above resolutions were adopted
at a meeting of the Human Resources and Compensation Committee of the Board of
Directors of Bank of Hawaii Corporation held on 10-19-07, at which meeting a
quorum was at all times present and acting, and that said resolutions remain in
full force and effect.

        DATED: 10-19-07.

    BANK OF HAWAII CORPORATION
 
 
By
 
/s/ Cindy Wyrick

--------------------------------------------------------------------------------

Its Secretary

--------------------------------------------------------------------------------




AMENDMENT NO. 2007-1
TO THE BANK OF HAWAII CORPORATION
2004 STOCK AND INCENTIVE COMPENSATION PLAN


        In accordance with the provisions of Article 16 of the Bank of Hawaii
Corporation 2004 Stock and Incentive Compensation Plan ("Plan"), the Plan is
hereby amended effective as of January 1, 2008, as follows:

        1.     Section 2.16 of the Plan shall be amended by adding the following
new paragraph at the end thereof:

        Notwithstanding the preceding portion of this Section 2.16, for purposes
of setting a Grant Price or an Option Price, FMV shall mean a price that is
based on: (a) the price of the last sale before or the first sale after the
grant; (b) the closing price of a Share on the NYSE on the trading day before or
the trading day of the grant; (c) the arithmetic mean of the high and low prices
on the trading day before or the trading day of the grant; (d) or any other
reasonable basis using actual transactions in Shares as reported by the NYSE and
consistently applied. FMV may also be determined based upon the average selling
price of a Share on the NYSE during a specified period that is within 30 days
before or 30 days after the grant, provided that the commitment to make the
grant based on such valuation method must be irrevocable before the beginning of
the specified period, and such valuation method must be used consistently for
all similar grants. If a different definition of FMV is utilized for any reason
other than determining Grant Price or Option Price (e.g., buyback price or
settlement price), the different definition must not have the effect of causing
the Grant Price or Option Price to be less than the FMV on the date the SAR or
Option is granted, or causing the compensation payable under the SAR to be
greater than the difference between the FMV on the date of grant and the FMV on
the date of exercise.

        2.     Section 6.2 of the Plan shall be amended in its entirety to read
as follows:

        6.2 Award Agreement. Each Option shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains (which number must be fixed as of
the date of grant), the conditions upon which an Option shall become vested and
exercisable, and such other provisions as the Committee shall determine that are
not inconsistent with the terms of the Plan. The Award Agreement also shall
specify whether the Option is intended to be an ISO or an NQSO. In accordance
with Code Section 409A, the Award Agreement shall not include any feature for
the deferral of compensation other than the deferral of recognition of income
until the later of: (a) the exercise or disposition of the Option; or (b) the
time the Shares acquired pursuant to the exercise of the Option become
substantially vested.

--------------------------------------------------------------------------------



        3.     Section 6.3 of the Plan shall be amended in its entirety to read
as follows:

        6.3 Option Price. The Option Price for each grant of an Option under
this Plan shall be determined by the Committee and shall be specified in the
Award Agreement. However, the Option Price shall not be less than one hundred
percent (100%) of the FMV of the Shares on the date of grant.

        4.     Section 6.11 of the Plan shall be amended in its entirety to read
as follows:

        6.11 Dividend Equivalents. At the discretion of the Committee,
Participants holding Options may be granted the right to receive dividend
equivalents for dividends declared with respect to the underlying Shares. Such
dividend equivalents may be paid in the form of cash, Shares, Restricted Stock,
or Restricted Stock Units, and may be subject to accrual, forfeiture, or payout
restrictions as determined by the Committee in its sole discretion. However, the
payment of dividend equivalents shall not be contingent upon, or otherwise
payable on, the exercise of the Options. Further, the right to any dividend
equivalents shall be set forth as a separate arrangement that provides that the
dividend equivalents shall be paid no later than the end of the calendar year in
which the corresponding dividends are paid to shareholders or, if later, the
15th day of the third month following the date such dividends are paid to
shareholders.

        5.     Section 7.1 of the Plan shall be amended by replacing the third
paragraph thereof in its entirety to read as follows:

        The SAR Grant Price for each grant of a Freestanding SAR shall be
determined by the Committee and shall be specified in the Award Agreement.
However, the SAR Grant Price shall not be less than one hundred percent (100%)
of the FMV of the Shares on the date of grant. The Grant Price of a Tandem SAR
shall be equal to the Option Price of the Related Option.

        6.     Section 7.2 of the Plan shall be amended in its entirety to read
as follows:

        7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award
Agreement that shall specify the Grant Price, the term of the SAR, the
underlying number of Shares to which the SAR pertains (which number must be
fixed as of the date of grant), the conditions upon which the SAR shall become
vested and exercisable, and such other provisions as the Committee shall
determine that are not inconsistent with the terms of the Plan. In accordance
with Code Section 409A, the Award Agreement shall not include any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise of the SAR.

2

--------------------------------------------------------------------------------



        7.     Section 7.11 of the Plan shall be amended in its entirety to read
as follows:

        7.11 Dividend Equivalents. At the discretion of the Committee,
Participants holding SARs may be granted the right to receive dividend
equivalents for dividends declared with respect to the underlying Shares. Such
dividend equivalents may be paid in the form of cash, Shares, Restricted Stock,
or Restricted Stock Units, and may be subject to accrual, forfeiture, or payout
restrictions as determined by the Committee in its sole discretion. However, the
payment of dividend equivalents shall not be contingent upon, or otherwise
payable on, the exercise of the SARs. Further, the right to any dividend
equivalents shall be set forth as a separate arrangement that provides that the
dividend equivalents shall be paid no later than the end of the calendar year in
which the corresponding dividends are paid to shareholders or, if later, the
15th day of the third month following the date such dividends are paid to
shareholders.

        8.     Section 8.4 of the Plan shall be amended by adding the following
sentence at the end of the third paragraph thereof:

        However, unless the payment to the Participant with respect to
Restricted Stock Units is deferred in accordance with requirements of
Article 13, such payment shall be made no later than the 15th day of the third
month following the end of the calendar year in which the Participant's rights
to payment of the Restricted Stock Units are no longer subject to a "substantial
risk of forfeiture" within the meaning of Code Section 409A.

        9.     Section 8.7 of the Plan shall be amended in its entirety to read
as follows:

        8.7 Dividends and Dividend Equivalents. At the discretion of the
Committee, Participants holding Shares of Restricted Stock or Restricted Stock
Units may be granted the right to receive dividends with respect to Restricted
Stock or dividend equivalents with respect to Restricted Stock Units for
dividends declared with respect to the underlying Shares. Such dividends or
dividend equivalents may be paid in the form of cash, Shares, or Restricted
Stock, or Restricted Stock Units, and may be subject to accrual, forfeiture, or
payout restrictions as determined by the Committee in its sole discretion.
However, the right to any dividends or dividend equivalents shall be set forth
as a separate arrangement that provides that the dividends or dividend
equivalents shall be paid no later than the end of the calendar year in which
the corresponding dividends are paid to shareholders or, if later, the 15th day
of the third month following the date such dividends are paid to shareholders.

3

--------------------------------------------------------------------------------



        10.   Section 9.4 of the Plan shall be amended in its entirety to read
as follows:

        9.4 Form and Timing of Payment of Performance Shares and Performance
Units. The Committee shall set forth the time and form of payment of any earned
Performance Shares or Performance Units in the Award Agreement. However, unless
payment to the Participant is deferred with respect to the Performance Shares or
Performance Units in accordance with the requirements of Article 13, such
payment shall be made no later than the 15th day of the third month following
the calendar year in which the Participant's rights to the payment of the
Performance Shares or Performance Units are no longer subject to a "substantial
risk of forfeiture" within the meaning of Code Section 409A. As may be
determined by the Committee, the value of the earned Performance Shares or
Performance Units shall be paid in the form of cash or Shares, which Shares may
be subject to any restrictions deemed appropriate by the Committee.

        11.   Section 9.5 of the Plan shall be amended in its entirety to read
as follows:

        9.5 Dividend Equivalents. At the discretion of the Committee,
Participants holding Performance Shares or Performance Units may be granted the
right to receive dividend equivalents for dividends declared with respect to the
underlying Shares. Such dividend equivalents may be paid in the form of cash,
Shares, Restricted Stock, or Restricted Stock Units, and may be subject to
accrual, forfeiture, or payout restrictions as determined by the Committee in
its sole discretion. However, the right to any dividend equivalents shall be set
forth as a separate arrangement that provides that the dividend equivalents
shall be paid no later than the end of the calendar year in which the
corresponding dividends are paid to shareholders or, if later, the 15th day of
the third month following the date such dividends are paid to shareholders.

        12.   Section 10.5 of the Plan shall be amended in its entirety to read
as follows:

        10.5 Form and Timing of Payment of Cash-Based and Stock-Based Awards.
The Committee shall set forth the time and form of payment of any earned
Cash-Based or Stock-Based Awards in the Award Agreement. However, unless payment
to the Participant is deferred with respect to the Cash-Based or Stock-Based
Awards in accordance with the requirements of Article 13, such payment shall be
made no later than the 15th day of the third month following the calendar year
in which the Participant's rights to the payment of the Cash-Based or
Stock-Based Awards are no longer subject to a "substantial risk of forfeiture"
within the meaning of Code Section 409A. As may be determined by the Committee,
the value of the earned Cash-Based or Stock-Based Awards shall be paid in the
form of cash or Shares, which Shares may be subject to any restrictions deemed
appropriate by the Committee.

4

--------------------------------------------------------------------------------



        13.   Section 10.8 of the Plan shall be amended in its entirety to read
as follows:

        10.8 Dividend Equivalents. At the discretion of the Committee,
Participants holding Stock-Based Awards may be granted the right to receive
dividend equivalents for dividends declared with respect to the underlying
Shares. Such dividend equivalents may be paid in the form of cash, Shares,
Restricted Stock, or Restricted Stock Units, and may be subject to accrual,
forfeiture, or payout restrictions as determined by the Committee in its sole
discretion. However, the right to any dividend equivalents shall be set forth as
a separate arrangement that provides that the dividend equivalents shall be paid
no later than the end of the calendar year in which the corresponding dividends
are paid to shareholders or, if later, the 15th day of the third month following
the date such dividends are paid to shareholders.

        14.   Article 13 of the Plan shall be amended in its entirety to read as
follows:

        Article 13. Deferrals in Compliance with Code Section 409A

        This Plan is primarily intended and designed to exclude any Award from
coverage under the deferred compensation requirements of Code Section 409A.
Specifically, under the general provisions of the Plan, the grants of Options,
SARs, or Restricted Stock are not subject to any deferral features that would
define such equity Awards as deferred compensation for purposes of Code
Section 409A. Furthermore, grants of Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based and Stock-Based Awards are intended to meet the
requirements of the "short-term deferral" exception from Code Section 409A
coverage. To the extent that the Committee desires to make any Award that would
constitute deferred compensation for purposes of Code Section 409A coverage, the
Committee shall adopt rules and procedures and structure the Award Agreement to
comply with the requirements of Code Section 409A, including the requirement of
a six-month delay in payment for certain specified Participants due to a
separation from service and other requirements with respect to the designation
or election of the timing and form of payment of the Award.

        Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, if the Committee determines that any Award is or may be or become
subject to Code Section 409A, the Committee may amend the Plan or the affected
Award Agreement or adopt policies and procedures (including amendments,
policies, and procedures with retroactive effect) that the Committee determines
are necessary or appropriate to (a) exempt the Award from the application of
Code Section 409A or preserve the intended tax treatment of the benefits
provided under the Award or (b) comply with the requirements of Code
Section 409A.

5

--------------------------------------------------------------------------------



        This Plan has been amended to comply with Code Section 409A effective as
of January 1, 2008. For any Award prior to January 1, 2008, to which Code
Section 409A applies, the preexisting terms and conditions of the Plan shall
apply subject to the requirements and applicable transition rules under Code
Section 409A.

        15.   Section 15(c) of the Plan shall be amended by adding the following
new Section 15(c)(iii) at the end thereof:

(iii)Any payment under this Section 15(c) shall be made no later than the
15th day of the third month following the calendar year in which the Change in
Control occurs.

        16.   This Amendment No. 2007-1 is effective as of January 1, 2008, and
applies on or after such date to all Awards to which Code Section 409A applies.
For the period January 1, 2005, through December 31, 2007, during which Code
Section 409A is in effect, the Awards shall be subject to the preexisting
provisions of the Plan and the statutory, regulatory, and administrative
guidance and transition rules under Code Section 409A that are applicable during
this period. Further, under Section 1.4 of the Plan, all outstanding Awards
under the Bank of Hawaii Corporation Stock Option Plan of 1994 ("Predecessor
Plan") are treated as Awards under the Plan. Accordingly, while all Awards under
the Predecessor Plan are generally grandfathered from Code Section 409A
coverage, such Awards shall be subject to the Code Section 409A compliance
provisions under the Plan to the extent that the Awards are not grandfathered
and such provisions are applicable.

        To record the adoption of this amendment to the Plan, Bank of Hawaii
Corporation has executed this document as of this 19th day of October, 2007.

    BANK OF HAWAII CORPORATION
 
 
By
 
/s/ Cindy Wyrick

--------------------------------------------------------------------------------

Its Board Secretary
 
 
By
 
/s/ Mark A. Rossi

--------------------------------------------------------------------------------

Its Corporate Secretary

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.13



RESOLUTIONS OF THE HUMAN RESOURCES AND COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS OF BANK OF HAWAII CORPORATION
AMENDMENT NO. 2007-1 TO THE BANK OF HAWAII CORPORATION 2004 STOCK AND INCENTIVE
COMPENSATION PLAN
